DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 19, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 1, 7, 8, 18, 19, respectively, of copending Application No. 17/229,832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, claims 1-5, 1, 7, 8, 18, 19 of the reference application essentially recite all claimed subject matter of that in claims 1-8, 19, 20, respectively, of the present application as follow.
Present application
Reference application
Claim 1:
An adaptive serial general-purpose input output interface, comprising: a signal transmitter, comprising: a first data buffer receiving currently transmitted data and providing 5previously transmitted data; 
a comparator, coupled to the first data buffer, for receiving the currently transmitted data, receiving the previously transmitted data from the first data buffer, and comparing, in a first mode, the previously transmitted data with the currently transmitted data to generate a data variation information; and 
10an encoder, coupled to the comparator, for generating, in the first mode, at least one index value and a corresponding instruction signal according to the data variation information; wherein the signal transmitter sends the at least one index value as a serial signal and the instruction signal.
Claim 1:
A signal transceiving system, comprising: a signal transmitter, comprising: 
a first data buffer receiving currently transmitted data and providing previously transmitted data; 
a comparator, coupled to the first data buffer, for receiving the currently transmitted data, receiving the previously transmitted data from the first data buffer, and comparing, in a first mode, the previously transmitted data with the currently transmitted data to generate a data variation information; and 
an encoder, coupled to the comparator, for generating, in the first mode, at least one index value and a corresponding instruction signal according to the data variation information; wherein the signal transmitter sends the at least one index value which is a serial signal and the instruction signal wherein the encoder is in the first mode and generates at least one update datum corresponding to the at least one index value according to the data variation information and the currently transmitted data.
Claim 2:
The adaptive serial general-purpose input output interface of claim 1, wherein the comparator respectively compares a plurality of bits of the previously transmitted data with a plurality of bits of the currently transmitted data, and generates the data variation information based on at least one position of at least one variant bit different from each other.
Claim 2:
The signal transceiving system of claim 1, wherein the comparator respectively compares a plurality of bits of the previously transmitted data with a plurality of bits of the currently transmitted data, and generates the data variation information based on at least one position of at least one variant bit different from each other.
Claim 3:
The adaptive serial general-purpose input output interface of claim 1, wherein the encoder generates the at least one index value according to a binary digit of the at least one position.
Claim 3:
The signal transceiving system of claim 2, wherein the encoder generates the at least one index value according to a binary digit of the at least one position.
Claim 4:
The adaptive serial general-purpose input output interface of claim 3, wherein the at least one index value has more than or equal to three bits.
Claim 4:
The signal transceiving system of claim 3, wherein the at least one index value has more than or equal to three bits.
Claim 5:
The adaptive serial general-purpose input output interface of claim 1, further comprising: 
a signal receiver, comprising: a decoder, coupled to the signal transmitter, for receiving the at least one 5index value based on the instruction signal and decoding the at least one index value to obtain the at least one position of the at least one variant bit; and a controller, coupled to the decoder, for generating currently received data by transforming at least one bit of previously received data according to 10the at least one position.
Claim 5:
The signal transceiving system of claim 2, further comprising: 
a signal receiver, comprising: a decoder, coupled to the signal transmitter, for receiving the at least one index value based on the instruction signal and decoding the at least one index value to obtain the at least one position of the at least one variant bit; and a controller, coupled to the decoder, for generating currently received data by transforming at least one bit of previously received data according to the at least one position.
Claim 6:
The adaptive serial general-purpose input output interface of claim 1, wherein the encoder is in the first mode and generates at least one update datum corresponding to the at least one index value according to the data variation information and the currently transmitted data.
Claim 1:
A signal transceiving system, comprising: a signal transmitter, comprising: 
a first data buffer receiving currently transmitted data and providing previously transmitted data; 
a comparator, coupled to the first data buffer, for receiving the currently transmitted data, receiving the previously transmitted data from the first data buffer, and comparing, in a first mode, the previously transmitted data with the currently transmitted data to generate a data variation information; and 
an encoder, coupled to the comparator, for generating, in the first mode, at least one index value and a corresponding instruction signal according to the data variation information; wherein the signal transmitter sends the at least one index value which is a serial signal and the instruction signal wherein the encoder is in the first mode and generates at least one update datum corresponding to the at least one index value according to the data variation information and the currently transmitted data.
Claim 7:
The adaptive serial general-purpose input output interface of claim 6, wherein the signal transmitter sends a serial signal formed by the at least one index value and the corresponding at least one update datum.
Claim 7:
The signal transceiving system of claim 1, wherein the signal transmitter sends a serial signal formed by the at least one index value and the corresponding at least one update datum.
Claim 8:
The adaptive serial general-purpose input output interface of claim 7, further comprising: 
20a signal receiver, comprising: a decoder, coupled to the signal transmitter, for receiving the at least one index value based on the instruction signal, decoding the at least one index value to obtain the at least one position of the at least one variant bit, and changing at least one bit in previously received data to generate currently 24File: 107410-OPusf received data according to the at least one position and the at least one update datum.
Claim 8:
The signal transceiving system of claim 7, further comprising: 
a signal receiver, comprising: a decoder, coupled to the signal transmitter, for receiving the at least one index value based on the instruction signal, decoding the at least one index value to obtain the at least one position of the at least one variant bit, and changing at least one bit of previously received data to generate currently received data according to the at least one 3Customer No.: 31561 Docket No.:107410-US-PA Application No.: 17/229,832 position and the at least one update datum.
Claim 19:
A signal receiver, comprising: 
a decoder, coupled to a signal transmitter, for receiving a transmission signal based on an instruction signal, decoding the transmission signal to obtain at least one 26File: 107410-OPusf position of at least one variant bit, and adjusting at least one bit of previously received data according to the at least one position to generate currently received data.
Claim 18:
A signal receiver, comprising: 
a decoder, coupled to a signal transmitter, for receiving a transmission signal based on an instruction signal, decoding the transmission signal to obtain at least one position of at least one variant bit, and adjusting at least one bit of previously received data according to the at least one position to generate currently received data, wherein the transmission signal comprises at least one index value and at least one update datum corresponding to the at least one index value, and a controller changes the at least one bit of previously received data according to the at least one position and the at least one update datum to generate the currently received data.
Claim 20:
The signal receiver of claim 19, wherein the transmission signal comprises at least one index value, and the controller transforms the at least one bit in 5the previously received data according to the at least one position to generate the currently received data.
Claim 19:
The signal receiver of claim 18, wherein the transmission signal 5Customer No.: 31561 Docket No.:107410-US-PAApplication No.: 17/229,832comprises at least one index value, and the controller transforms the at least one bit of the previously received data according to the at least one position to generate the currently received data.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae – US 2006/0098731.
Re claim 19, Bae discloses:
“A signal receiver (Fig. 1, element 400), comprising:
“a decoder (Fig. 1, 8, element 400; wherein element 400 teaches both “receiver” and “decoder”), coupled to a signal transmitter (Fig. 1, element 200), for receiving a transmission signal based on an instruction signal, decoding the transmission signal to obtain at least one position of at least one variant bit (para. 0088-0089, 0091; wherein the coding enable information teaches the claimed “instruction signal’ and bit-inversion position teaches the claimed “position of at least one variant bit”), and adjusting at least one bit of previously received data according to the at least one position to generate currently received data (para. 0090).
Re claim 20, Bae further discloses “wherein the transmission signal comprises at least one index value (para. 0076, 0077, 0081; wherein the bit inversion code teaches the claimed “index value”), and the controller (Fig. 1, 8, element 400) transforms the at least one bit of the previously received data according to the at least one position to generate the currently received data” (para. 0090).
Re claim 1, Bae discloses:
“a signal transmitter (Fig. 1, 3, element 200), comprising: a first data buffer (Fig. 3, element 210) receiving currently transmitted data and providing previously transmitted data” (para. 0059);
“a comparator, coupled to the first data buffer, for receiving the currently transmitted data, receiving the previously transmitted data from the first data buffer, and comparing, in a first mode, the previously transmitted data with the currently transmitted data to generate a data variation information (Fig. 3, element 220; para. 0060, 0070; 0073; wherein the determination of data IN is not valid teaches the “first mode’; bit- inversion information teaches the claimed “data variant information”); and
“an encoder, coupled to the comparator, for generating, in the first mode, at least one index value and a corresponding instruction signal according to the data variation information” (Fig. 3, element 200, 230; para. 0065; 0077, 0081; wherein the bit inversion code teaches the claimed “index value”);

“wherein the signal transmitter sends the at least one index value which is a serial signal and the instruction signal” (Fig. 3, element 200, 250; para. 0048, 0049, 0056, 0085).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Joshi – US 2014/0089550 (hereafter Joshi).
Re claim 2, Bae discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein the comparator respectively compares a plurality of bits of the previously transmitted data with a plurality of bits of the currently transmitted data, and generates the data variation information based on at least one position of at least one variant bit different from each other.”
Joshi, in similar field of endeavor, discloses such claimed subject matter in para. 0025, 0026, wherein plurality of bits are compared between the previously transmitted data and current transmitted data to determine the change at each bit.
Both Bae and Joshi determine whether to invert the bit (string) on the basis of comparison of current and previous transmit data. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to alternatively incorporated such teaching form Joshi into the comparing step of Bae to provide a more accurate decision in determining bit inversion.
Re claim 3, the above combination of Bae and Joshi further discloses “wherein the encoder generates the at least one index value according to a binary digit of the at least one position” in Bae, Fig. 6, para. 0077, 0081; wherein the “index” is based the position bit change (binary).
Re claim 4, the above combination further discloses “wherein the at least one index value has more than or equal to three bits’ in Bae, Fig. 6, 7; para. 0077, 0081).
Re claim 5, the above combination further discloses “a decoder (Bae, Fig. 1, 8, element 400; wherein element 400 teaches both “receiver” and “decoder”), coupled to the signal transmitter (Bae, Fig. 1, element 200), for receiving the at least one index value based on the instruction signal and decoding the at least one index value to obtain the at least one position of the at least one variant bit (Bae, para. 0088-0089, 0091; wherein the coding enable information teaches the claimed “instruction signal’ and bit-inversion position teaches the claimed “position of at least one variant bit”);
a controller, coupled to the decoder, for generating currently received data by transforming at least one bit of previously received data according to the at least one position” (Bae, para. 0090; wherein the receiver also teaches the claimed “controller’).
Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kim et al. – US 2022/0281345
Jung et al. – US 2017/0206906
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633